Citation Nr: 0103918	
Decision Date: 02/08/01    Archive Date: 02/15/01

DOCKET NO.  99-05 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran had verified active duty service from December 
1960 to December 1964 and from August 1965 to August 1981.  
He died on March [redacted], 1997; the appellant is the mother 
of his minor children.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, the Republic of the Philippines.


REMAND

The VA has a duty to assist the appellant in the development 
of facts pertinent to her claim as a result of recent 
statutory changes which provide that this duty applies to all 
claims for compensation.  See 38 U.S.C.A. § 5107(a) (West 
1991); Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (relevant sections of 
which are to be codified at 38 U.S.C.A. §§ 5103A and 
5107(a)); see also Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  This duty includes securing pertinent medical 
records.  

In a February 1998 submission, the appellant reported that 
the veteran had been treated by Alberto A. Atilano, M.D., for 
heart disease from 1981 to 1986.  Records of such treatment 
have not been obtained to date and appear to be relevant to 
the appellant's claim.  The veteran died of cardiopulmonary 
arrest, with an acute myocardial infarction listed as an 
antecedent clause.  The appellant's representative has also 
requested that records of the veteran's hospitalization at 
Pompanga between 1981 and 1985 be obtained.  The appellant 
testified before the undersigned at the RO in June 2000 that 
she thought the hospitalization was because of a mild stroke. 

Accordingly, in order to fully and fairly adjudicate the 
appellant's claim, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the appellant 
and request that she provide a signed 
release form for records from Dr. Atilano 
and from the Pompanga hospital.  The RO 
should then request all records of 
medical treatment of the veteran from Dr. 
Atilano and any records of 
hospitalization at Pompanga between 1981 
and 1985.  If the search for such records 
has negative results, documentation to 
that effect should be included in the 
veteran's claims file and the appellant 
should be provided with appropriate 
notice as contemplated under the VCAA.  

2.  The RO should then review the 
veteran's claims file and determine 
whether any further development, such as 
a medical opinion, is warranted under the 
VCAA.  

3.  The RO should again adjudicate the 
issue of entitlement to service 
connection for the cause of the veteran's 
death.  If the determination remains 
adverse to the appellant, she and her 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is to obtain 
additional development and adjudication, and the Board 
intimates no opinion, either factual or legal, as to the 
ultimate outcome of this case. 
The appellant has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
appellant unless or until she is so notified by the RO.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

